Head, Presiding Judge,
dissenting. I concur in the dissent of Mr. Justice Quillian.
Under the record there is no dispute as to the controlling facts, or facts which I believe to be controlling. On July 30, 1952 (one week after the ward’s sanity was restored), the guardian gave his ward, Mrs. Abner, the guardian’s check for $532.12, marked, “In full, balance, all funds due.” On the same date, July 30, 1952, the guardian filed his “Final Return” which shows the disbursement of $532.12 to Mrs. Abner.
There is no contention made that at the time of the payment to the ward by the guardian the guardianship had terminated, and such contention, if made, would not be meritorious since there had not been, and could not have been, any compliance with the rales of law applicable to the dismission of guardians (see Code § 49-618; § 49-314, as amended by Ga. L. 1952, p. 172), since the final return of the guardian was filed on the same date the check was given by the guardian to the ward.
In Griffin v. Collins, 122 Ga. 102, 108 (49 SE 827), it was held: “One for whom a guardian has been appointed on the ground of lunacy is legally incapable of contracting, even though restored to sanity, until the guardianship has been dissolved. Civil Code, § 3652 [now § 20-206]. If this is true as to contracts generally, a fortiori is it true as to contracts between the ward and his guardian; for the latter, by reason of his peculiar relationship to the ward, is in a position to more easily overreach and take advantage of him; and until this relationship has been destroyed and the parties placed at arm’s, length, it would not be *524conscionable to uphold a contract made between them. In the present case, the receipt given by Harriet A. Lane to Griffin was dated November 5, 1888, while the final discharge of the guardian was not granted until January 7, 1889. It was contended by counsel for the plaintiff in the court below that the receipt and settlement were void for lack of capacity in Harriet A. Lane to make them, and for fraud on the part of Griffin in concealing from her the real state of his accounts. Regardless of this, however, we are of the opinion that even were she in all respects mentally sound, she could not, under the Code section quoted, have given a valid receipt to her guardian so long as he continued to be her guardian, and that for this reason the paper relied on was not of itself a bar to the action.” (Italics supplied.)
In Fields v. Union Central Life Ins. Co., 170 Ga. 239 (4) (152 SE 237), this court said in part: “Under the law of this State, after the fact of insanity has been established by a court of competent jurisdiction in this State and the affairs of such person are vested in a guardian, the power of such person to contract is entirely gone, and such contracts are absolutely void.”
Code § 20-206 provides in part: “After the fact that such person is insane, a lunatic, or non compos mentis has been established by a court of competent jurisdiction in this State and the affairs of such person are vested in a guardian, the power of such person to contract even though restored to sanity is entirely gone and such contracts are absolutely void, until the guardianship is dissolved.”
The evidence relied upon by the majority to make a question for jury determination involves no more than the question of good faith on the part of the guardian in making the payment to the ward under the facts of this case. As I view the present case, the good faith of the guardian is not in issue, and can properly be conceded under the record. It is sufficient to suggest that no quantum of good faith can be substituted for the command of our statutory law (Code § 20-206) and the quoted rulings of this court, in each instance by a full bench.
The act of 1947 (Ga. L. 1947, p. 1174; Code Ann. Supp. Ch. *52549-6), entitled, “Insane Persons — Restoration to Sanity,” does not even purport to repeal or modify the requirements of Code § 20-206, and it is not applicable to the sole issue in the present case.
For the further reason herein set forth I dissent from the ruling in Division 3 of the opinion and the judgment of reversal.